DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 12, paragraph 43, line 1, “insure” should be changed to “ensure”;
On page 12, paragraph 43, line 5, a comma should be inserted between “configuration” and “both”;
On page 12, paragraph 44, line 4, a closed parenthesis bracket should be inserted after the term “tower length”;
On page 18, first line, “engaging” should be replaced with “engage”;
On page 28, paragraph 0083, line 9, “face plate 1404a” should be replaced with “face plate 1904a”;
or the like in order to maintain grammatical consistency within the disclosure.
Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 16, “moving in second direction” should be replaced with “moving in a second direction”; and
In claim 8, line 4, “lines and operable” should be replaced with “lines are operable” or the like in order to maintain grammatical consistency within the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a second hinged face plate assembly comprising a second face plate comprising an inner lateral edge, with the second face plate having a hinge with a stop mechanism, wherein the hinge is configured to pivot moving the inner lateral edge of the second face plate toward the mounting surface when engaged by a grow tower moving in a second direction, and wherein the stop mechanism of the hinge is configured to resist pivoting when engaged by a grow tower moving in a first direction.
The second hinged face plate assembly is considered as a critical/essential element because the device of claim 1, having only one face plate, would be unable to engage a grow tower moving in a direction away from the one face plate. Rather, by having only one face plate, a grow tower may merely contact the first face plate in one direction, but then be unable to contact the first face plate in most other directions (e.g., directions that displace the grow tower away from the first face plate). As it is essential for a grow tower to be engaged and registered along a linear-like path in the instant invention, a second hinged face plate assembly would be needed to operate with a first hinged face plate assembly in order to permit engaging a grow tower moving in most directions. Having two hinged face plate assemblies would ensure a grow tower be engaged and registered along a controlled path (e.g., a linear path) while preventing the grow tower from moving or departing away from the hinged face plate assemblies. Overall, merely having only one hinged face plate assembly, instead of a first and a second hinged face plate assembly cooperating with one another, would not make the engagement of grow towers operable. Dependent claims 3 and 6-12 fail to cure this deficiency (i.e., claims 3 and 6-12 do not mandate a second hinged face plate assembly).
Claim 8, line 3 recites "from the recirculation tank" which lacks proper antecedent basis. For examination purposes, Examiner is interpreting claim 8 to read “from a recirculation tank” in order to promote compact prosecution. Dependent claim 9 fails to cure the deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sautter (US 2014/0144959 A1).
	Regarding claim 1, Sautter discloses an apparatus for registering a vertical grow tower for loading onto a grow line (paragraph 0007, “…mounting surface…including a clamp configured to secure the base to a crossbar…,”; Sautter’s device is capable of registering a vertical grow tower for loading onto a grow line via its clamps 240 and 242 exhibiting displacement upon a vertical grow tower contacting any one of the clamps, as shown in figures 11-12, thereby enabling Sautter to disclose an apparatus for registering a vertical grow tower; see MPEP 2111.02(II)), the apparatus comprising: 
a substantially horizontal mounting surface (base 72; figs. 11-12), comprising 
a central grow tower loading zone located between first and second opposing lateral edges (plate 264 contains a loading zone on which an item can rest thereon or pass through, as shown in fig. 12); 
a first hinged face plate assembly (clamp 240, cleat 176; figs. 11-12) comprising 
a first face plate (upper surface of clamp 240, as shown in figs. 11-12) comprising an inner lateral edge (upper surface of clamp 240 has an inner lateral edge depicted as a diagonal edge adjacent to the corresponding inner lateral edge of clamp 242, as shown in figs. 11-12); 
a hinge (fig. 11 illustrates how clamp 240 can rotate via the depiction of directional arrows in the figure, thereby illustrating a hinge structure; paragraph 0054, “To operate the clamp, cam handle 248 may be pivoted upward…,”) comprising a stop mechanism (figure 12, extensions 270 and 272; paragraph 0056, “…extensions 270 and 272 are inserted into slots 274 and 276, preventing repositioning of the cam handles…,”), the hinge pivotally attaching the first face plate to the first opposing lateral edge of the mounting surface (figures 11-12, see annotated image below) wherein, in a resting state, the first face plate is configured to slope upwards to the central loading zone of the horizontal mounting surface with the inner lateral edge above the mounting surface and displaced a distance from an outer lateral edge of the central grow tower loading zone (paragraph 0056, “When locking plate 264 and barrel 262 are in the locked position, extensions 270 and 272 are inserted into slots 274 and 276, preventing repositioning of the cam handles and consequently preventing unclamping of the clamping assembly,”; the locking arrangement of Sautter’s invention discloses a resting state wherein clamp 240 may be positioned to slope upwards to the central loading zone of the horizontal mounting surface of Sautter’s figure 11); 
wherein the hinge is configured to pivot moving the inner lateral edge of the first face plate toward the mounting surface when engaged by a grow tower moving in a first direction (paragraph 0055, “Barrel 262 is biased toward the unlocked position by springs 266 and 268,”; the barrel being unlocked by default renders clamps 240 and 242 to remain unlocked and therefore enable their hinges to pivot if a grow tower were to move in a first direction at or near their edges furthest away from their hinges), and wherein the stop mechanism of the hinge is configured to resist pivoting when engaged by a grow tower moving in a second direction opposite the first direction (paragraph 0055, “Clamp locking assembly 260 may include any suitable apparatus configured to selectively lock one or more of clamps 240 and 242 in a clamped position,”; when a grow tower travels in the second direction, the clamp locking assembly may be activated so as to prevent rotation of clamps 240 and 242).

    PNG
    media_image1.png
    816
    659
    media_image1.png
    Greyscale



	Regarding claim 2, Sautter discloses the limitations of claim 1, and further discloses:
a second hinged face plate assembly (figure 11, clamp 242, cam handle 248, washers 250, stem portion 244, head portion 246, and cleat 178) comprising 
a second face plate comprising an inner lateral edge (figure 11, clamp 242); 
a hinge comprising a stop mechanism, the hinge pivotally attaching the second face plate to the second opposing lateral edge of the mounting surface, wherein, in a resting state, the second face plate is configured to slope upwards to the central loading zone of the horizontal mounting surface with the inner lateral edge above the mounting surface and displaced a distance from an outer lateral edge of the central grow tower loading zone; wherein the hinge is configured to pivot moving the inner lateral edge of the second face plate toward the mounting surface when engaged by a grow tower moving in the second direction, and wherein the stop mechanism of the hinge is configured to resist pivoting when engaged by a grow tower moving in the first direction (figures 11-12; paragraphs 0054-0055; Sautter’s device has two cam handles as illustrated in figures 11-12).

Regarding claim 3, Sautter discloses the limitations of claim 1, and further discloses the first hinged face plate assembly comprising a spring configured to bias the first face plate in the resting state (figure 11, washers 250; paragraph 0052, “may include an axial biasing mechanism in the form of a spring washer assembly such as a stack of one or more Belleville washers or one or more wave spring washers (not shown).”).

Regarding claim 4, Sautter discloses the limitations of claim 2, and further discloses wherein one or both of the first and second hinged face plate assemblies comprises a spring configured to bias the first or second face plate in the resting state (paragraph 0052).

Regarding claim 5, Sautter discloses the limitations of claim 2, and further discloses an actuator configured to selectively rotate the second face plate to lower the inner lateral edge in order to permit a grow tower to pass over the second face plate (figures 11-12, clamp locking assembly 260; paragraph 0055, “a clamp locking assembly 260. Clamp locking assembly 260 may include any suitable apparatus configured to selectively lock one or more of clamps 240 and 242 in a clamped position,”; by clamping the second face plate in a lowered position, a grow tower would be permitted to pass over the clamped second face plate).

Allowable Subject Matter
Claims 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose claims 1 and 2 in combination with an irrigation system for a vertical grow tower crop production system, the irrigation system comprising a grow line; a plurality of grow towers, each of the plurality of grow towers vertically attached to, and moveable along, the grow line; a grow tower conveyance mechanism operative to move the plurality of towers to select positions along the grow line; an irrigation system operative to supply a fluid to respective top ends of the plurality of grow towers at one or more of the select positions along the grow line; and a gutter extending under and running parallel to the grow line, the gutter disposed beneath the plurality of grow towers, and a gutter basin mounted to an end of the gutter, wherein the substantially horizontal mounting surface is attached to the gutter basin. The closest prior art, Collins (US 2015/0223418 A1), teaches an irrigation system with the above limitations, but does not include motivations or teachings to combine its irrigation system with Sautter’s device.
In light of the limitations of claims 1, 2, 6, and 13 being present in claim 20, claim 20 is allowed for the same reasons as described above.

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Watanabe (JP 4324448 B2) discloses a substantially horizontal mounting surface comprising a central grow tower loading zone located between first and second opposing lateral edges; a first hinged face plate assembly; and a stopping mechanism (figure 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647